DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi US 2008/0128256 in view of Neebe et al. (Neebe) WO 2011048218A1
In regard to claim 1, Koizumi disclose A control handset (Fig. 1, [0023] a remote controller 1001) , comprising: 
a top section (Fig. 1, [0023]-[0029] 11) and a bottom section (Fig. 1, [0023]-[0029] 9) configured to engage one another to form an enclosure, (Fig. 1, [0023] [0029]) wherein: 
 the top section (Fig. 1, [0023]-[0029] 11) comprises protrusions  (Fig. [0023]-[0029] 11D) into the enclosure of the control handset once formed; (Fig. 1, [0023]-[0029] 11D) 
at least some of the protrusions are configured to line up to define one or more internal chambers (Fig. 1, [0023]-[0029] chamber for the input device 2, the transmitter circuitry 7 and control section 8 ) within the enclosure of the control handset; 
one or more internal chambers comprise at least one internal chamber configured for housing an input element (2) that extends at least partially through the top section into an exterior of the control handset; (Fig. 1, [0023]-[0029] hamber for the input device 2, and 2 extend external ) and 
the control handset comprises or incorporates one or more mitigating features for mitigating fluid ingress into the enclosure, via an opening (11A) that corresponds to the input element. (Fig. 1, [0031][0033] hole 11A, liquid flows through 11A) 
But Koizumi fail to explicitly disclose “the bottom section comprises protrusion into the enclosure.”
Neebe disclose the bottom section comprises protrusion into the enclosure. (Fig. 4, with protrusions at the bottom into the house, which is a design choice and well known to the people with the skill in the art, but not an invention)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Neebe’s protrusion at the bottom of the remote control into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Neebe’s protrusion at the bottom of the remote control would help to provide more design choices into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that protrusion at the bottom of the remote control device would help to provide more intuitive ways to design the remote control device.
In regard to claim 3, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
Koizumi disclose wherein the one or more mitigating features comprise an overlaying engaging component incorporated into one or both of the top section and the bottom section. (Fig. 1, [0027]-[0033] sheet 16 and wall 11D) 
In regard to claim 4, Koizumi and Neebe disclose The control handset of claim 3, the rejection is incorporated herein.
Koizumi disclose wherein at least a portion of the overlaying engaging component is incorporated into at least a portion of an external edge or a protrusion of one of the top section and the bottom section, and configured for overlapping at least a corresponding portion of an external edge or a protrusion of other one of the top section and the bottom section. (Fig. 1, [0027]-[0033] sheet 16 and wall 11D, connection between 16B and 16G) 
In regard to claim 5, Koizumi and Neebe disclose The control handset of claim 3, the rejection is incorporated herein.
Koizumi disclose wherein at least a portion of the overlaying engaging component is configured to overlay onto the at least one internal chamber for the input element in the control handset. (Fig. 1, [0027]-[0033] sheet 16 and wall 11D overlay onto the chamber with wall 11D) 
In regard to claim 6, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
Koizumi disclose wherein the one or more mitigating features comprise a seal incorporated into at least in a portion of a contact surface between the top section and the bottom section. (Fig. 11, 0027]-0033] water-sealing wall 11D) 
In regard to claim 7, Koizumi and Neebe disclose The control handset of claim 6, the rejection is incorporated herein.
Koizumi disclose wherein the portion of the contact surface comprises a wall between the at least one internal chamber for the input element in the control handset and at least another one of the one or more internal chambers within the control handset. (Fig. 11, 0027]-0033] sheet 16 and water-sealing wall 11D between the first and second chambers) 
In regard to claim 10, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
But Koizumi fail to explicitly disclose “wherein the top section comprises a defined area for implementing one or more other input elements that do not extend onto an interior of the control handset.”
Neebe disclose wherein the top section comprises a defined area for implementing one or more other input elements that do not extend onto an interior of the control handset. (Fig. 2, [0037]-[0038] an elastic overlay 44 covering input elements that do not extent onto an exterior of the device) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Neebe’s overlay cover into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Neebe’s overlay cover would help to provide more coverage into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing an overlay cover in the switch device would help to provide more intuitive ways to protect the remote control device.
In regard to claim 11, Koizumi and Neebe disclose The control handset of claim 10, the rejection is incorporated herein.
But Koizumi fail to explicitly disclose “wherein the control handset comprises an elastomer overlay applied to the defined area for implementing the one or more other input elements.”
Neebe disclose wherein the control handset comprises an elastomer overlay applied to the defined area for implementing the one or more other input elements. (Fig. 2, [0037]-[0038] an elastic overlay 44 covering input elements that do not extent onto an exterior of the device) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Neebe’s overlay cover into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Neebe’s overlay cover would help to provide more coverage into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing an overlay cover in the switch device would help to provide more intuitive ways to protect the remote control device.
In regard to claim 12, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
But Koizumi fail to explicitly disclose “wherein the one or more mitigating features comprise a sealing surface and a corresponding mating gasket configured to mate with the sealing surface.”
Neebe disclose wherein the one or more mitigating features comprise a sealing surface and a corresponding mating gasket configured to mate with the sealing surface. (Fig. 2, [0037]-[0038] sealing surface 44 and gasket 41)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Neebe’s overlay cover into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Neebe’s overlay cover would help to provide more coverage into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing an overlay cover in the switch device would help to provide more intuitive ways to protect the remote control device.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi US 2008/0128256 and Neebe et al. (Neebe) WO 2011048218A1
as applied in claim 1, further in view of Hanahara et al. (Hanahara) US 2006/0132347
In regard to claim 2, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
But Koizumi and Neebe fail to explicitly disclose “wherein the input element comprises rotational- based input element.”
Hanahara disclose wherein the input element comprises rotational- based input element. (Fig. 2, [0045]-[0050] rotatable input device 17) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hanahara’s rotatable input element into Neebe and Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Hanahara’s method of rotating input would help to provide more input method into Neebe and Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that rotational input would help to provide more intuitive ways to control the inputting device.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi US 2008/0128256 and Neebe et al. (Neebe) WO 2011048218A1
as applied in claim 1, further  in view of Yanai et al. (Yanai) US 5117074 A
In regard to claim 8, Koizumi and Neebe disclose The control handset of claim 1, the rejection is incorporated herein.
But Koizumi and Neebe fail to explicitly disclose “wherein the one or more mitigating features comprise one or more holes incorporated into the bottom section, to allow flow of fluids by force of gravity.”
Yanai disclose wherein the one or more mitigating features comprise one or more holes incorporated into the bottom section, to allow flow of fluids by force of gravity. (Fig. 2, col. 2, line 52-60, col. 3, line 18-29 drain passage 8B ending in hole at the bottom) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yanai’s hole in a switch device into Neebe and Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Yanai’s hole in the switch device would help to provide more water draining feature into Neebe and Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a hole in the switch device would help to provide more intuitive ways to drain water from the remote control device.
In regard to claim 9, Koizumi and Neebe disclose The control handset of claim 8, the rejection is incorporated herein.
But Koizumi and Neebe fail to explicitly disclose “wherein at least one of the one or more holes is in a part of the bottom section corresponding to the at least one internal chamber for the input element in the control handset.”
Yanai disclose wherein at least one of the one or more holes is in a part of the bottom section corresponding to the at least one internal chamber for the input element in the control handset. (Fig. 2, col. 2, line 52-60, col. 3, line 18-29 drain passage 8B ending in hole at the bottom) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yanai’s hole in a switch device into Neebe and Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Yanai’s hole in the switch device would help to provide more water draining feature into Neebe and Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a hole in the switch device would help to provide more intuitive ways to drain water from the remote control device.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi US 2008/0128256 and Yanai et al. (Yanai) US 5117074 A
In regard to claim 13, Koizumi disclose A control handset, (Fig. 1, [0023] a remote controller 1001) comprising:
an enclosure; (Fig. 1, [0023]-[0029] )
an input device (Fig, 1, [0023]-[0029] 2) within a first internal chamber (the chamber to the left regard to protrusion 11D) of the enclosure, wherein at least a portion of the input device extends external (Fig. 1, [0023]-[0029] 2 extend external) to the control handset through an opening (Fig. 1, [0023]-[0029] through hole 11A) in a side of the control handset; (Fig. 1, 2, [0023]-[0033] in the 1001) and
circuitry (Fig. 1, [0023]-[0029] 8) configured to generate a control signal representative of an input via the input device; (Fig. 1, [0028]-[0030] transmit a remote controlling signal via the 2) wherein the circuitry is located within a second internal chamber (Fig. 1, [0023]-[0029] the chamber below sheet 16) of the enclosure that is physically separated from the first internal chamber; (Fig. 1, [0023]-[0029] the first and chamber is separated by the sheet 16) and wherein the control handset comprises or incorporates one or more mitigating features ([0031]-[0033]) for mitigating fluid ingress into the enclosure, at least via the opening. (Fig. 1, [0023]-[0029] hole 11A, liquid flows through 11A) 
But Koizumi failed to explicitly disclose “wherein the control handset comprises one or more opposite openings on an opposite side relative to the side of the control handset where the opening is disposed, for facilitating expulsion of fluids that ingress through the opening;”
Yanai disclose wherein the control handset comprises one or more opposite openings on an opposite side relative to the side of the control handset where the opening is disposed, for facilitating expulsion of fluids that ingress through the opening; (Fig. 2, col. 2, line 52-60, col. 3, line 18-29 drain passage 8B ending in hole at the opposite side at the bottom and the hole 10a at top) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yanai’s hole in a switch device into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Yanai’s hole in the switch device would help to provide more water draining feature into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a hole in the switch device would help to provide more intuitive ways to drain water from the remote control device.
In regard to claim 14, claims 14 are control handset claims corresponding to the control handset claim 8-9 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 8-9.
In regard to claims 15-16, 17, claims 15-16, 17 are control handset claims corresponding to the control handset claim 6-7, 3-5, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 6-7, 3-5.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi US 2008/0128256 and Yanai et al. (Yanai) US 5117074 A as applied in claim 13, further in view of Hanahara et al. (Hanahara) US 2006/0132347
In regard to claims 18, claims 18 are control handset claims corresponding to the control handset claim 2 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 2.



Response to Arguments
Applicant’s arguments with respect to claims 13-18 filed on 4/27/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant's arguments filed on 4/27/2022 related to claims 1-12 have been fully considered but they are not persuasive.
With respect to claim 1, the applicant argues that Neebe “fail to disclose a bottom section comprising protrusions", the examiner respectfully disagrees. Neebe disclose the bottom section comprises protrusions into the enclosure at Fig. 4, with protrusions at the bottom into the house, such as 20.9 or 20.81-83 etc. which is a design choice and well known to the people with the skill in the art, but not an invention. Claim 1 recites “at least some of the protrusions” therefore it claims “some of the protrusions”, not “all protrusions” and it could be “top or bottom” protrusions. Therefore Neebe disclose the recited claim limitations. Therefore, the applicant’s argument is not persuasive. 
The applicant secondly argues that Koizumi cannot be modified to include such bottom protrusions. The examiner respectfully disagrees. Since protrusions are design choice which is based on the purpose of the device and well known to the people with the skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Neebe’s protrusion at the bottom of the remote control into Koizumi’s invention as they are related to the same field endeavor of remote control. The motivation to combine these arts, as proposed above, at least because Neebe’s protrusion at the bottom of the remote control would help to provide more design choices into Koizumi’s’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that protrusion at the bottom of the remote control device would help to provide more intuitive ways to design the remote control device. Therefore, the applicant’s argument is not persuasive.
Applicant's arguments that remaining dependent claims of claim 1 are allowable since they directly or indirectly dependent upon one of the independent claim 1 is not persuasive, since the independent claim 1 has been shown/explained to be rejected.
The examiner would like to suggest the  applicant (1) to use functional description language to describe the invention, instead of intended use language, such as “configured for”, “one or more mitigating feature for” since there is no patent weight. 
(2) Further clarify claim limitations since at least some of the protrusions are configured to line up to define one or more internal chambers, claim 1 recites “at least some of the protrusions”, therefore it could be “some of the protrusions”, not “all” and could be “top or bottom” protrusions”, (3) it would be helpful to describe the protrusion with directional information to help distinguish with the prior arts (4) are the one or more migration features the same as the opposite openings? The attorney is encouraged to call the examiner to discuss the case and possible amendments to help move forward the prosecution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20170038880 A1 	2017-02-09 			KINZER et al.
SENSING DEVICE
KINZER et al. disclose “Electronic device (10) comprising a housing (11) with a fluid-filled cavity (12), the cavity (12) being coupled to the housing (11) such that a pressure in said cavity (12) changes upon application of an external force onto the housing (12). A pressure sensor (13) is arranged for sensing inside said cavity (12) said pressure change and for generating a pressure signal indicative of said pressure change. The device (10) further comprises an evaluation unit (14) for deriving from said pressure signal at least one component of said external force and for generating a force signal that is indicative of said at least one component of said external force and/or for deriving from said pressure signal a deformation of the housing (11) in at least one direction and to generate a force signal that is indicative of said deformation of the housing (11) in at least one direction… see abstract. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143